Citation Nr: 0809882	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-13 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to vocational rehabilitation training.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from January 1982 
to September 1985.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Vocational Rehabilitation and Employment Division of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.  During the pendency 
of the appeal, the veteran's claims file was transferred to 
the Winston-Salem, North Carolina RO.


FINDING OF FACT

The evidence of record indicates that the veteran does not 
have a serious employment handicap.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation 
training have not been met.  38 U.S.C.A. §§ 3101, 3102 (West 
2002); 38 C.F.R. §§ 21.40, 21.51, 21.52 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VCAA provisions 
are not applicable to waiver of recovery of overpayment 
claims found in 38 U.S.C.A. § 5300, because Chapter 53 
contains its own notice provisions.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 
Vet. App. 435, 438-39 (2004) (noting that VCAA provisions are 
inapplicable to waiver of indebtedness claims); Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc) (finding 
that VCAA provisions are inapplicable to CUE claims).  
Likewise, 38 U.S.C.A. § 3100 (Chapter 31) contains its own 
notice provisions.  38 C.F.R. § 21.31, 21.32 (2006).  
Accordingly, VCAA provisions are not applicable to Chapter 31 
or vocational rehabilitation claims.

The Board notes that during the pendency of this appeal, VA 
revised several pertinent provisions regarding vocational 
rehabilitation claims, effective March 26, 2007.  See 72 Fed. 
Reg. 14041-14042 (2007).  When a new regulation is issued 
while a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  See VAOPGCPREC 7-03; 
69 Fed. Reg. 25179 (2003).  The amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
Accordingly, because this appeal was certified to the Board 
prior to the effective date of the new regulations, the Board 
will apply the prior version of the regulations.

VA has broad authority to make Chapter 31 vocational 
rehabilitation awards and determine the scope of services and 
assistance.  Kandik v. Brown, 9 Vet. App. 434, 438 (1996).  
The purpose of vocational training is to enable veterans with 
service-connected disabilities to become employable to the 
maximum extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 
(2006).

A veteran shall be entitled to a rehabilitation program if 
such person (1) has a service-connected disability rated at 
20 percent or more that was incurred or aggravated in service 
on or after September 16, 1940 and is determined by VA to be 
need in of rehabilitation due to an employment handicap, or 
(2) is hospitalized for a service-connected disability and 
has a disability that will likely be compensable at a rate of 
20 percent or more and is determined by VA to be in need of 
rehabilitation due to an employment handicap, or (3) has a 
service-connected disability rated at 10 percent that was 
incurred in or aggravated in service on or after September 
16, 1940 and is determined by VA to be in need of 
rehabilitation because of a serious employment handicap.  38 
U.S.C.A. § 3102; see also 38 C.F.R. § 21.40.

A serious employment handicap is a significant impairment, 
resulting in substantial part from a service-connected 
disability rated at least at 10 percent, of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101(7); 38 C.F.R. § 21.52(b).  
Impairment is defined as a restriction on employability 
caused by disabilities, negative attitude towards the 
disabled, deficiencies in education and training, and other 
pertinent factors.  38 C.F.R. § 21.51(c).  Evidence of the 
consistency of interests with training and employment may be 
based on the veteran's statements to a VA counseling 
psychologist during initial evaluation or subsequent re-
evaluation, the veteran's history of participation in 
specific activities, or information developed by VA through 
use of interest inventories.  38 C.F.R. § 21.51(c)(4).  

A serious employment handicap is not normally found when a 
service connected disability is less than 30 percent 
disabling.  38 C.F.R. § 21.52(e).  Nevertheless, a finding of 
serious employment handicap may be made when the service 
connected disability has caused substantial periods of 
unemployment or unstable work history or the veteran has 
demonstrated a pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs.  38 C.F.R. 
§ 21.52(e).  

In this case, the veteran has one service-connected 
disability, post-operative tenosynovitis, left wrist, with 
painful left wrist and thumb, non-dominant extremity, which 
is evaluated as 10 percent disabling.  

A February 2001 letter from a private employer indicated that 
the veteran was extended a job offer good for one year upon 
completion of A+ and MCSE 2000 computer training.  The 
employer noted that completion of various other trainings was 
required, but that upon doing so, the employer would 
reimburse the full tuition amount.  The veteran was expected 
to obtain continuing education in the Microsoft Technical 
curriculum and other computer oriented software and 
operations systems.  A March 2002 certificate noted that the 
veteran was A+ certified.  Another certificate noted that the 
veteran was a Microsoft Certified Professional (MCP).

In a February 2003 VA counseling record, the veteran stated 
that from July 1999 to December 2000 he was self-employed, 
which was physically difficult.  From January 2001 to August 
2002 he worked in private security and left because he moved 
to a different state.  Since December 2002 he had been 
working at Stark State College of Technology, which he liked 
because he enjoyed working in and around technology.  He 
reported that he had A+ and MCP certifications and had 
typing, word processing, and computer skills.  His long term 
employment goal was to have a career in computers and 
technology.  The veteran stated that his left wrist 
disability limited the use of the left wrist and hand.  The 
disability affected his ability to do certain things, was 
painful, and had been aggravated when he worked construction.  
He was limited by the amount of weight he could push, pull, 
or lift.  He also reported that the extent of his disability 
fluctuated.

In a February 2003 lay statement, the veteran reported that 
it was his goal to work in the computer technology field and 
that he had been pursuing this goal on his own.  He stated 
that the field was tough to get into at this time and that he 
desired formal education.  The veteran was thus pursuing an 
Associates Degree in technological studies.  He reported that 
he would like to be an employee trainer and computer 
programmer.

In April 2003 correspondence, a VA rehabilitation counselor 
and clinical supervisor noted that the veteran stated he was 
experiencing setbacks of his service-connected disability.  
The supervisor noted that the veteran used his left hand for 
schooling and used his right arm/hand to compensate.  The 
veteran did not experience pain while typing because he was 
able to maintain a fixed position and that flexing the wrist 
was generally the source of pain.  

In a June 2003 letter, VA found that the veteran was not 
entitled to vocational rehabilitation training because there 
was no serious employment handicap and no significant 
impairment to employability considering his current level of 
skills and training.  The vocational rehabilitation counselor 
noted that the veteran had recently obtained additional 
training in his field, to include A+ and MCP certifications 
in the last year, and would be able to work in the computer 
field.

The Board finds that the evidence of record does not support 
entitlement to vocational rehabilitation training.  The 
veteran has only 1 service-connected disability rated at 10 
percent and is therefore entitled to vocational 
rehabilitation training only if he is found to be in need of 
rehabilitation due to a serious employment handicap.  38 
U.S.C.A. § 3102.  The Board finds that the evidence does not 
demonstrate a serious employment handicap.  38 U.S.C.A. 
§ 3101(7); 38 C.F.R. § 21.52(b).  The veteran has prepared 
for and obtained employment consistent with his abilities and 
interest in the computer field.  38 C.F.R. § 21.52(b).  The 
veteran has obtained A+ and MCP certifications, had a job 
offer, and enjoyed his current employment at a technical 
college.  Although the left wrist was generally painful, the 
evidence does not indicate a significant restriction on his 
employability in his desired because the veteran did not 
experience pain while typing.  38 C.F.R. § 21.51(c).  
Additionally, the evidence did not demonstrate substantial 
periods of unemployment, unstable work history, or a pattern 
of maladaptive behavior.  38 C.F.R. § 21.52(e).  Accordingly, 
entitlement to vocational rehabilitation training is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to vocational rehabilitation training is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


